Citation Nr: 0945383	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-26 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder.



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from August 1997 to March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The currently demonstrated psychiatric disorder is not 
shown to be due to any event or incident of the Veteran's 
period of active service.  A psychosis was not clinically 
established within 1 year following separation from service.


CONCLUSION OF LAW

The Veteran's current psychiatric disorder is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may any psychoses be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

More recently, the Board notes that, on March 3, 2006, before 
the filing of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in August 2007 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Accordingly, 
the Board concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Service personnel records have also been obtained.  Neither 
the Veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained; however, there is no 
competent medical evidence between the Veteran's claimed 
psychiatric disorder and an incident of or finding recorded 
during active service; therefore, the Board finds that an 
examination to determine the etiology of the Veteran's 
claimed psychiatric disorder is not required.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for a psychiatric 
disorder. 


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including psychoses may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).

The Veteran contends that his schizophrenia developed during 
his active duty.  He claims that he heard voices in his head 
and that he suffered from worsening attitude and personality 
changes during service.  The service personnel records do 
reveal that he had some episodes of punishment for 
insubordination on board ship.  There is no reference to any 
psychiatric symptoms in either the administrative or the 
service treatment records.

The service medical records are negative for any complaints 
or findings referable to any acquired psychiatric disorder.  
Subsequent to service, records reveal that the  Veteran was 
seen at a private medical center on July 3, 2001 for 
psychotic decompensation.  This record notes that the Veteran 
had no significant past psychiatric history, and that his 
family stated that he had deteriorated over the six to seven 
months prior to this hospitalization.  His family stated that 
he had exhibited increasingly odd, hypervigilant and bizarre 
behavior; such as nonsensical talking to himself and others.  
On examination he displayed positive evidence of motor 
restlessness, an inappropriate blunted affect, and 
disorganized thoughts with evidence of paranoid ideation.  He 
was hospitalized for 17 days and a diagnosis of psychosis, 
not otherwise specified was given.  

Records from May 2003 reveal that the Veteran was 
rehospitalized to receive treatment for his psychosis at a 
different private hospital.  He was admitted because of a 
verbal altercation with his mother.  He was uncooperative, 
agitated, grandiose, and had been quite religiously 
preoccupied prior to his hospitalization.  Additionally, he 
was quite suspicious and hypervigilant about people in his 
house and his neighborhood.  He received a diagnosis of 
paranoid schizophrenia and was hospitalized for acute 
psychiatric stabilization.  Subsequent VA and private 
treatment records document the treatment the Veteran received 
for his psychiatric disorder.

After a careful review of the record, the Board finds that 
service connection for an acquired psychiatric condition is 
simply not warranted.  In this regard, the Board notes that 
the Veteran's psychiatric disorder, including paranoid 
schizophrenia did not become manifest until July 2001, over 
two years after his discharge from service.  See 38 C.F.R. §§ 
3.307, 3.309. 

There is no evidence to establish the presence of any 
psychiatric impairment prior to the Veteran's July 2001 
hospitalization or six to seven months prior to that date, 
which is still over eighteen months after his discharge from 
service.  Moreover, at the time that a psychosis was 
suggested, the record does not relate it to service or event 
therein.  Further, the evidence does not support a nexus 
between the Veteran's claimed psychiatric disorder and an 
event or incident of his period of service.  38 C.F.R. § 
3.303.

The Board is aware that to date the RO has not afforded the 
Veteran a VA examination, with an opinion as to the etiology 
of his claimed psychiatric disorder.  In this case, however, 
there is no evidence linking the veteran's claimed 
psychiatric disorder to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the Veteran.  38 U.S.C.A. § 5103A.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The only evidence of a psychosis is over 1 year after 
service, and there is no clinical information providing any 
basis for concluding that a psychosis existed prior to that 
time.

Consideration has also been given to the contention that his 
misbehavior in service was the onset of this disorder.  There 
is nothing in the objective record to demonstrate this.  
There are no findings or suggestions of psychiatric 
impairment in the service treatment or personnel records.  
While he was charged with insubordination during service, 
there is nothing to suggest psychiatric impairment as a 
cause.  Moreover, it is noted that when first seen in mid 
2001 a several month history of symptoms was reported, with 
no earlier psychiatric findings.  This too suggests no 
relationship to service.

The only evidence of record supporting the Veteran's claim is 
the various lay assertions submitted by and on behalf of the 
Veteran.  However, neither the Veteran, nor his lay witnesses 
have been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, these lay 
assertions do not constitute competent medical evidence and 
lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a disability resulting from disease or injury incurred in 
or aggravated by service or manifest to a compensable degree 
within a year after service.  In this case, the evidence of 
record simply fails to show a causal relationship between the 
Veteran's current psychiatric disorder and an event or 
incident of his period of service, nor is any psychoses shown 
to be manifest to a compensable degree within a year after 
his discharge.  For these reasons, the award of service 
connection for the claimed psychiatric disorder cannot be 
justified.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


